Citation Nr: 1441768	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1996 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hallux valgus, hammertoes, pes cavus, plantar fasciitis, and post traumatic neuritis/neuropraxia of the right foot which, according to the competent evidence of record, are the result of injuries sustained during service.  

2.  The Veteran has current diagnoses of hallux valgus, hammertoes, pes cavus, plantar fasciitis, post traumatic neuritis/neuropraxia, and Morton's neuroma of the left foot which, according to the competent evidence of record, are the result of injuries sustained during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hallux valgus, hammertoes, pes cavus, plantar fasciitis, and post traumatic neuritis/neuropraxia of the right foot are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for hallux valgus, hammertoes, pes cavus, plantar fasciitis, post traumatic neuritis/neuropraxia, and Morton's neuroma of the left foot are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for bilateral foot disorders, claimed as plantar fasciitis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has stated that she first began to experience bilateral foot pain during service.  Though a layperson, she is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds her credible, as the service treatment records indicate she was issued arch supports in September and October 1996 following reports of foot pain.  

More recently, October 2011, January 2012, and August 2014 statements were received from a VA physician specializing in podiatry.  This physician stated that the Veteran had current diagnoses of hallux valgus, hammertoes, pes cavus, plantar fasciitis, and post traumatic neuritis/neuropraxia, all bilaterally, and Morton's neuroma of the left foot.  The physician also confirmed that these disorders were likely the result of foot injuries sustained by the Veteran during service.  Thus, service connection for these disorders is warranted.  


ORDER

Service connection for hallux valgus, hammertoes, pes cavus, plantar fasciitis, and post traumatic neuritis/neuropraxia of the right foot is granted.  

Service connection for hallux valgus, hammertoes, pes cavus, plantar fasciitis, post traumatic neuritis/neuropraxia, and Morton's neuroma of the left foot is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


